Exhibit 10.1
 
CONTRACT SERVICES AGREEMENT




THIS AGREEMENT is made effective as of October 15, 2010, by and among ALTICOR
CORPORATE ENTERPRISES INC., a Delaware corporation with offices at 7575 Fulton
Street East, Ada, Michigan 49355 and AMWAY INTERNATIONAL INC., a Delaware
corporation, with offices located at 7575 Fulton Street East, Ada, Michigan
49355 (collectively, “Alticor”), and INTERLEUKIN GENETICS, INC., a Delaware
corporation with offices located at 135 Beaver Street, Waltham, Massachusetts
02452 (“Contractor”).


WHEREAS, Alticor wishes to retain Contractor on a limited basis to render
services in accordance with Schedule A, PROJECT SPECIFICATIONS, and


WHEREAS, Contractor represents that it has sufficient training, expertise and
time to provide such services, and is willing to provide such services as an
independent contractor in accordance with the terms and conditions of this
Agreement.


NOW, THEREFORE, the parties agree as follows:


1.           Services.  Alticor hereby retains Contractor as an independent
contractor to provide the services detailed in Schedule A, attached
hereto.  Additional Schedules A may be executed from time to time by the parties
hereto during the term of this Agreement.  Any such Schedule A shall be a part
of the Agreement and is hereby incorporated by reference.  This Agreement shall
apply to any and all services provided to Alticor by Contractor and paid for by
Alticor.  Contractor hereby warrants and represents that any employee, agent or
subcontractor that Contractor assigns to Alticor is authorized to work in the
United States, and that Contractor has complied with the Immigration Reform and
Control Act of 1986 (IRCA).  Contractor further warrants and represents that
Contractor has completed, in accordance with applicable law, the I-9 Employment
Eligibility Verification form for each individual assigned to Alticor.  A copy
of such I-9 Employment Eligibility Verification shall be made available to
Alticor upon Alticor’s request.


2.           Term and Compensation.  This Agreement shall commence on the date
above written and shall remain in effect for a period of one (1) year or for the
time stated on an applicable Schedule A, whichever is later.  This Agreement may
be renewed for successive one (1) year periods upon mutual written agreement of
the parties hereto.  Execution of a new Schedule A after the expiration of a
current one (1) year term of this Agreement may serve as notice of mutual
agreement of the parties to renew this Agreement, however, amendments to any
existing Schedule A shall not serve to renew the Agreement unless otherwise
specified by the parties, in writing, in the amended Schedule A.  As
compensation for Contractor’s services and consultation, Alticor shall pay
Contractor as set forth on Schedule A.


3.           Independent Contractor.  The relationship between Contractor and
Alticor under this Agreement is to be that of an independent contractor.  The
personnel provided by Contractor shall be under the control of Contractor.
Contractor shall be responsible for making Social Security payments on behalf of
its employees and Alticor shall not be responsible for withholding any federal,
state, city or other local income taxes or procurement of unemployment
compensation or workers’ compensation insurance for services performed under
this Agreement.  This Agreement shall not confer on Contractor, its employees,
agents or subcontractors, any right to company service credit, employee benefits
or fringe benefits, which are provided to Alticor employees.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
 

--------------------------------------------------------------------------------

 
 
If Contractor engages a subcontractor to provide services hereunder,
Contractor’s agreement with such subcontractor shall include a provision that
such subcontractor shall be responsible for making its own Social Security
payments and shall account for compensation on its income tax
returns.  Contractor shall be responsible for the acts, errors and omissions of
its subcontractors.


4.           Confidentiality.  Contractor is aware of Alticor’s need to maintain
the confidentiality of its business.  Contractor is also aware that certain
records maintained by Alticor contain individually identifiable confidential
information subject to confidentiality obligations imposed by state and federal
laws or which individuals expect Alticor to maintain on a confidential
basis.  Examples of such information includes but is not limited to health
information, social security numbers, credit card and other financial account
numbers, drivers licenses, and personnel records.  Therefore, Contractor agrees
to take the utmost precautions to ensure that the confidentiality of Alticor’s
records, papers, effects, and accounting matters are preserved, agrees not to
divulge or discuss with any [***] or third parties Alticor’s confidential
matters relating to the Alticor business or the confidential records it
maintains, or to access, use or disclose individually identifiable confidential
information except as expressly permitted by Alticor.  Upon termination of this
Agreement, Contractor shall return all of Alticor’s records, papers, effects and
materials which have been entrusted to Contractor, its employees, agents or
subcontractors in connection with Contractor’s performance
hereunder.  Additionally, Contractor shall return all notes, memoranda,
correspondence, and reports completed, or in process, at the time of
termination.


With respect to Alticor's confidential business records, this covenant of
confidentiality shall survive any termination of this Agreement for so long as
such material or information does not enter the public domain (through no fault
of Contractor).  With respect to Alticor's individually identifiable
confidential information, this covenant of confidentiality shall survive any
termination of this Agreement for so long as Contractor maintains such
information.  Contractor is required to execute and shall then cause each
employee, agent or subcontractor assigned to perform services for Alticor to
sign the AGREEMENT REGARDING CONFIDENTIALITY AND INTELLECTUAL PROPERTY, attached
hereto as Schedule B, which shall protect Alticor's confidential records.  If
Contractor may have access to individually identifiable confidential
information, Contractor will also sign the Confidentiality and Privacy Addendum,
attached hereto as Schedule D.


5.           Performance, Travel, Safety, Security and Expenses.  Contractor
shall perform the above services at the location which best facilitates
successful completion of the project.  If services are performed on Alticor’s
premises, Contractor shall be responsible for its safety while on the premises
and shall make certain that its employees, agents and subcontractors are
familiar with and abide by Alticor’s written safety regulations.  Contractor,
when providing services on Alticor’s premises or at premises designated by
Alticor for performance, shall comply with and cause each of its employees,
agents and subcontractors supplying services to Alticor to comply with the terms
of Alticor’s Contractor Expectations form, attached hereto as Schedule C.  If
requested by Alticor, all personnel provided by Contractor to Alticor pursuant
to Schedule A and providing services at Alticor facilities must successfully
undergo hair drug testing at Contractor’s expense.  Proof of successfully
passing such test must be provided to Alticor upon request.  Alticor shall pay
or reimburse Contractor for all reasonable expenses (including travel and
lodging) incurred by in performance of the services required of Contractor under
this Agreement. If the performance of services hereunder require that Contractor
travel outside the city in which Contractor’s or Alticor’s offices are located
and for which Contractor will incur expenses on behalf of Alticor, prior
approval for said travel and reasonable expenses are required.  It is understood
that Contractor will not be paid mileage for travel within the city in which
either Contractor’s or Alticor’s offices are located.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
2

--------------------------------------------------------------------------------

 
 
6.           Insurance. Contractor shall maintain in effect at all times during
the term hereof standard insurance of the types and in the amounts generally
typical for the services being provided and acceptable to Alticor, protecting
against losses, claims, demands, proceedings, damages, costs, charges and
expenses for injuries to any person or damage to property arising out of
Contractor’s performance under this Agreement, to the extent such injuries or
damage are due to the fault or negligence of Contractor, or its employees,
agents or subcontractors.  Alticor and its employees, agents or subcontractors
shall not be deemed to be employees, agents or subcontractors of
Contractor.  Upon request, Contractor shall furnish to Alticor insurance
certificates which confirm Contractor’s insurance coverage and which include
Alticor as an additional insured under such insurance policies.


7.           Warranty and Indemnification; Limitation of Liability. Contractor
represents and warrants that the services to be performed hereunder shall be
solely performed by Contractor, its employees, agents or subcontractors, that
Contractor is the originator of such services, that Contractor will not
knowingly or negligently conduct any work or create any materials under this
Agreement that infringe or violate any rights of another party, and that
Contractor can grant all of the rights set forth herein.  Contractor agrees to
indemnify, hold harmless and defend Alticor and its employees, agents and
subcontractors from all third party claims, liability, damages, loss and expense
including fees, costs and reasonable attorneys’ fees, for injuries to persons or
property or resulting from (i) violation of any law by Contractor in the conduct
of its activities under this Agreement or (ii) any negligence or willful
misconduct of Contractor in the course of activities under this Agreement,
except when the same shall arise from the sole negligence of Alticor or its
employees, agents or subcontractors.   Contractor shall also indemnify and hold
harmless Alticor for any payments, fines, penalties and costs paid by Alticor as
a result of: (a) Contractor’s, or its employees’, agents’ or subcontractors’
failure to pay Social Security or applicable income taxes; (b) Contractor’s
failure to comply with IRCA; (3) Contractor’s failure to comply with the
provisions of Section 1 regarding I-9 Employment Eligibility Verification
responsibilities; or (4) breach of any warranty or representation made by
Contractor in this Agreement.  Alticor shall promptly provide notice to
Contractor of any claims for which it will seek indemnification, and Alticor
shall have the right to control the defense of the claim, at its own
expense.  Unless specifically set forth herein, nothing herein shall modify
Contractor’s indemnification obligations to Alticor and its employees, agents,
and subcontractors


EXCEPT IN THE CASE OF LIABILITY UNDER THE PARAGRAPH ABOVE OR GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, (I) IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, OR EXEMPLARY DAMAGES
OF ANY KIND, INCLUDING WITHOUT LIMITATION ANY LOSS OF USE, LOSS OF BUSINESS,
COST OF PROCUREMENT OF SUBSTITUTE SERVICES, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND THE SERVICES RENDERED HEREUNDER, EVEN IF THE PARTIES ARE
AWARE OF THE POSSIBILITY OF SUCH DAMAGES, AND (II) CONTRACTOR’S TOTAL CUMULATIVE
LIABILITY IN CONNECTION WITH THIS AGREEMENT AND THE RELATED SERVICES RENDERED
HEREUNDER, WHETHER IN CONTRACT OR TORT OR OTHERWISE, WILL NOT EXCEED ANY FEES
ACTUALLY PAID BY ALTICOR TO CONTRACTOR UNDER THIS AGREEMENT DURING THE
THIRTY-SIX (36) MONTH PERIOD IMMEDIATELY PRECEDING THE DATE THAT THE CAUSE OF
ACTION AROSE.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
3

--------------------------------------------------------------------------------

 
 
                      8.           Termination.  Should Contractor at any time
refuse, fail, or neglect to perform the services required under this Agreement
with promptness or diligence, fail to perform in a workmanlike and acceptable
manner, fail in the performance of the services or otherwise not meet Alticor’s
expectations, or become insolvent, Alticor may terminate the Contractor’s right
to proceed with services or such parts of the services as to which such defaults
have occurred or may require Contractor to provide the services of another
employee, agent or subcontractor of Contractor, at Alticor’s sole
discretion.  All rights as set forth in Section 9 below accrued at or before
termination shall be vested solely in Alticor, as provided in such Section.


Without limiting the generality of the foregoing, the parties acknowledge that
all services to be performed by Contractor hereunder shall be performed by
[***], and in the event that [***] becomes unavailable to perform such services,
or his performance of services is unsatisfactory to Alticor, in its sole
discretion, Alticor may request that Contractor perform such services through
another of its employees or, in Alticor’s sole discretion, terminate this
Agreement and the Services provided hereunder immediately in accordance with
this Section and without further liability to Contractor for any payments except
those incurred as of the date of the termination.  Contractor may terminate this
Agreement if Alticor defaults in the performance of any of its obligations under
this Agreement.  If this Agreement is terminated pursuant to section 8 of this
Agreement, Alticor shall be obligated to pay Contractor a pro rata portion of
the Compensation set forth on Schedule A for services performed by the
Contractor to the reasonable satisfaction of Alticor until the date of
termination.
 
9.         Ownership.  Nothing in this Agreement shall be construed to transfer
ownership of, or grant a license under, any intellectual property rights of a
party which rights are existing as of the effective date of this Agreement, from
one party to the other party.
 
The parties acknowledge ownership of intellectual property rights in work and
documents created by Contractor in the performance of services under this
Agreement and any Schedule hereto as follows:


(a) Unless otherwise expressly set forth herein, all intellectual property
rights in work and documents created, conceived and/or first reduced to practice
by Contractor through Contractor’s employees, agents or subcontractors who
perform services pursuant hereto; (i) whether or not created, conceived, or
first reduced to practice with the use of Alticor’s time, equipment, materials,
supplies, facilities, trade secrets or Confidential Information;. and (ii)
whether created, conceived, and/or first reduced to practice by Contractor
acting alone or Alticor and Contractor personnel working together, which relate
solely to genetic tests currently developed by or produced by Contractor without
regard to Alticor’s channel of distribution, direct selling model, [***], or
other operations and which result from the services performed by Contractor,
Contractor’s employees, agents or subcontractors pursuant hereto (the “Genetic
Test Intellectual Property”), shall be owned by Contractor and licensed to
Alticor pursuant to Section 10(a) below; provided, however, that any trademarks,
the registrations or applications for which are paid for by Alticor shall be
owned by Alticor and not licensed to Contractor, whether or not they are Genetic
Test Intellectual Property, Combined Intellectual Property (as defined below),
or Non-Genetic Test Intellectual Property (as defined below.)  For the avoidance
of doubt, all intellectual property rights in work and documents created,
conceived and/or first reduced to practice by Contractor or Contractor’s
employees, agents, or subcontractors developed prior to, during, or after the
term of this Agreement which relate to genetic tests currently developed by or
produced by Contractor or to other genetic tests and which do not result from
the services performed hereunder shall be owned by Contractor and shall not be
licensed to Alticor pursuant to this Agreement.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
4

--------------------------------------------------------------------------------

 


(b) Unless otherwise expressly set forth herein, all intellectual property
rights in work and documents created, conceived and/or first reduced to practice
by Contractor through Contractor’s employees, agents or subcontractors who
perform services pursuant hereto (i) whether or not created, conceived, or first
reduced to practice with the use of Alticor’s time, equipment, materials,
supplies, facilities, trade secrets or Confidential Information; (ii) whether or
not otherwise resulting from or suggested by the services to be provided by
Contractor hereunder; and (iii) whether created, conceived, and/or first reduced
to practice by Contractor acting alone or Alticor and Contractor personnel
working together, which relate to genetic tests currently developed by or
produced by Contractor as they apply to or are used in Alticor’s channel of
distribution, direct selling model, [***], or other operations (the “Combined
Intellectual Property”), shall be owned by Alticor and licensed to Contractor
pursuant to Section 10(b) below; provided, however, that any trademarks, the
registrations or applications for which are paid for by Alticor shall be owned
by Alticor and not licensed to Contractor, whether or not they are Genetic Test
Intellectual Property, Combined Intellectual Property, or Non-Genetic Test
Intellectual Property (as defined below.)


(c) Unless otherwise expressly set forth herein, all intellectual property
rights in work and documents created, conceived and/or first reduced to practice
by Contractor through Contractor’s employees, agents or subcontractors who
perform services pursuant hereto (i) whether or not created, conceived, or first
reduced to practice with the use of Alticor’s time, equipment, materials,
supplies, facilities, trade secrets or Confidential Information; (ii) whether or
not otherwise resulting from or suggested by the services to be provided by
Contractor hereunder; and (iii) whether created, conceived, and/or first reduced
to practice by Contractor acting alone or Alticor and Contractor personnel
working together, which are unrelated to genetic tests (the “Non-Genetic Test
Intellectual Property”) shall be owned by Alticor and not licensed to
Contractor, including any trademarks, the registrations or applications for
which are paid for by Alticor, whether or not they are Genetic Test Intellectual
Property, Combined Intellectual Property, or Non-Genetic Test Intellectual
Property.
 
All intellectual property rights in work and documents shall automatically and
immediately be deemed to be the property of the party specified in Sections 9(a)
through (c) above as of the date authored, made, conceived or first reduced to
practice.  Both parties agree to cooperate in seeking any appropriate protection
on the intellectual property rights described in Sections 9(a) through (c) above
in accordance with this Agreement and shall cause its employees to execute any
and all applications, assignments, or other instruments which the requesting
party deems necessary to effectuate such protection and assign between the
parties such rights as required by this Agreement to be assigned and to apply
for and obtain copyright, trademark and patent registrations in the U.S. or any
applicable foreign country.


Contractor also agrees that to the extent allowed by law any copyrightable work
authored by Contractor or its employees, agents or subcontractors under this
Agreement which shall be owned by Alticor pursuant to Sections 9(a) through (c)
above shall be considered a “work made for hire” as that term is defined in the
Copyright Law of the United States of America and that Alticor is entitled to
claim authorship of such material and sole ownership of the copyright.  To the
extent any such work is not a “work made for hire,” Contractor further agrees to
assign, hereby does assign, and shall cause its employees, agents or
subcontractors to assign to Alticor all right, title, and interest in the work
and the materials, including all copyrights, domestic and foreign, and to
execute any assignments, or other documents, presented to it by Alticor relating
to this assignment.  Contractor and its employees, agents and subcontractors
shall not exercise any right under copyright or other right of Alticor in such
work or materials, without the prior written approval of Alticor.  The
assignment of rights contemplated in this Agreement includes all rights to sue
for all infringements, including those which may have occurred before this
assignment, and to recover past damages.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
5

--------------------------------------------------------------------------------

 
 
Contractor hereby acknowledges the existence of, and hereby expressly and
forever waives, its moral rights arising under U.S. federal law, such as the
rights described in 17 U.S.C. § 106(a)(3), and under any state law and under the
laws of any other country that conveys rights of the same nature or any other
type of moral right or droit moral, and knowingly executes this waiver on the
following terms: (a) this waiver applies to all works prepared by Contractor
under this Agreement which shall be owned by Alticor pursuant to Sections 9(a)
through (c) above  and (b) this waiver applies to any and all uses and
applications in which either the attribution right (and rights of a similar
nature) or the integrity right (and rights of a similar nature) may be
implicated.


Contractor further agrees to promptly secure, on behalf of Alticor, waivers of
all such moral rights that may be held by Contractor’s employees, agents or
subcontractors as a result of or related to Contractor’s performance of its
services under this Agreement.


Unless otherwise set out in any applicable Schedule A, PROJECT SPECIFICATIONS,
or other written communication from Alticor to Contractor, Contractor will
obtain all consents and releases necessary for the use of any music, including
synchronization rights, photo, graphic, or other copyrighted materials, or the
name, likeness, portrait or picture of any person in any advertising,
promotional, or other materials which it prepares for Alticor, including
consents from Alticor’s employees who appear in such materials.  Such consents
and releases shall be sufficient to allow Contractor to pass copyright ownership
to Alticor as required pursuant to this Section 9, unless otherwise agreed to in
writing by the parties.
 
10.           Licenses.   Subject to all applicable confidentiality obligations:
 
(a)           Contractor agrees to grant and hereby grants to Alticor a
non-exclusive, royalty-free, perpetual license to use all Genetic Test
Intellectual Property in any manner whatsoever in its business.  Said license is
paid up and without territorial restrictions.


(b)           Alticor agrees to grant and hereby grants to Contractor a
royalty-free, non-exclusive, non-transferable, royalty-free, perpetual license
to use all Combined Intellectual Property in connection with the sale of genetic
tests currently developed by or produced by Contractor.  Said license is paid up
and without territorial restrictions.  Contractor has no right to permit or
sublicense any third party to use the Combined Intellectual Property, unless
with the prior written approval of Alticor.


11.           Disclosure of Ideas to Alticor.  Contractor agrees to disclose
promptly to Alticor all intellectual property rights, works of authorship,
inventions, improvements and developments when made, conceived, or first reduced
to practice in Contractor’s performance of services hereunder related solely to
Combined Intellectual Property or Non-Genetic Test Intellectual Property.  Upon
termination of this Agreement for any reason, Contractor shall promptly provide
to Alticor all written records of such intellectual property rights, works of
authorship, inventions, improvements and developments, and make full disclosure
thereof to Alticor, whether or not they have been reduced to writing.


12.           Force Majeure.  Neither party shall be liable to the other party
for any delay or failure to perform its obligations if such delay or failure
arises from any cause beyond the reasonable control of that party.  Under no
circumstances shall Contractor be excused of its responsibilities under this
Agreement or any Schedule if its delay or failure to perform is a result of a
labor dispute or strike.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
6

--------------------------------------------------------------------------------

 
 
13.           Notice.  All written notices required under this Agreement shall
be deemed to have been given on the next day by fax, electronic mail or other
electronic means or upon personal delivery, or in ten (10) days upon delivery in
the mail, first class, with postage prepaid.  Notices shall be sent to the
addressees indicated below unless written notification of change of address
shall have been given.
 
If to Alticor:
If to Contractor:
   
Amway International Inc.
Interleukin Genetics Inc.
Attention:  [***]
Attention:  Lewis Bender
With copy to:  General Counsel
135 Beaver Street
7575 Fulton Street East
Waltham, Massachusetts  02452
Ada, Michigan  49355
     
Tel: [***]
Tel:  (781) 298-0700
Fax: [***]
Fax:  (781) 298-0720
E-mail: [***]
E-mail:  lbender@ilgenetics.com



14.           General Terms and Conditions.  This Agreement, and the Schedules
attached hereto, incorporate the entire understanding of the parties and
supersedes any prior agreements between the parties regarding this subject
matter.  No waiver or modification of this Agreement shall be binding unless it
is in writing and signed by the parties.  No waiver of a breach shall be deemed
to constitute a waiver of any future breach, whether of a similar or dissimilar
nature.  This Agreement shall not be assigned by Contractor without Alticor’s
written consent.  This Agreement shall be governed and construed in accordance
with the laws of the State of Michigan without regard to its conflict of laws
provisions.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed effective as of the date
first above written.
 

  ALTICOR CORPORATE ENTERPRISES INC.                
 
By:
/s/ Kim S. Mitchell     Name:    Kim S. Mitchell      Title:  Assistant
Secretary     Dated:
April 15, 2011
 

 

  AMWAY INTERNATIONAL INC.                
 
By:
/s/ Kim S. Mitchell     Name:    Kim S. Mitchell      Title:  Assistant
Secretary     Dated:
April 15, 2011
 


 

  INTERLEUKIN GENETICS, INC.                
 
By:
/s/ Lewis H. Bender     Name:    Lewis H. Bender     Title:  Chief Executive
Officer     Dated:
April 15, 2011
 

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
PROJECT SPECIFICATIONS


                      This Schedule A is a part of the CONTRACT SERVICES
AGREEMENT, dated effective as of October 15, 2010, by and among Alticor
Corporate Enterprises Inc., Amway International Inc. (collectively, “Alticor”)
and Interleukin Genetics, Inc. (“Contractor”, which Agreement is hereby
incorporated by reference.


DESCRIPTION OF SERVICES


                      Contractor hereby agrees to provide to Alticor the
following services in connection with the [***]:


[***]


DELIVERABLES


                      Contractor shall provide reports related to the above
activities on a periodic basis and as requested by Alticor management.  In
addition, Contractor and Alticor shall agree on defined deliverables which may
be refined and amended over time (“Deliverables”).  Such Deliverables shall be
identified in discussions and communications between Contractor and Alticor and
may form part of amendment(s) to this Schedule A from time to time.


                      PERFORMANCE SCHEDULE


                      Contractor shall provide the services and produce the
Deliverables identified in this Agreement and Schedule A during the term of this
Agreement and on a performance schedule as agreed by Contractor and Alticor.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
9

--------------------------------------------------------------------------------

 
 
COMPENSATION AND PAYMENT


           As compensation for services rendered to Alticor by Contractor during
the term of this Agreement, Alticor shall pay Contractor (as the case may be) as
follows:


 
A.
One Hundred Forty Three Thousand Thirty Six U.S. Dollars (US$143,036) [***]

 
[***]
 
In addition, Alticor shall reimburse expenses in the amounts specified as
reimbursable expenses included in invoices for the above fees in accordance with
the terms of this Agreement.


 
B.
The compensation terms set forth herein may be renegotiated at the conclusion of
the then current term of the Agreement.  In no event shall any notice of an
increase in compensation or a unilateral increase in compensation by Contractor
prior to the termination of the then current term of this Agreement be
effective.




 
C. 
Invoices:  Contractor shall submit its invoices to Amway Accounts Payable at:




 
1.
[***]

 

 
·  
Upon the execution of this Schedule, a Purchase Order (PO) will be created and
faxed or e-mailed to Contractor.




 
·  
The PO number and line number must be included on each invoice to avoid delays
in processing.



The PO number will be set up with multiple lines, with differing account
numbers, depending on the service requirement.  It is imperative that the PO
number and line number appear on the invoice as instructed when the service
request is made.  The PO number and line number will be provided at the time the
service is requested.



 
2.
Each invoice shall (a) [***], (b) include the description of services and hours
expended by each Contractor employee, agent or subcontractor performing
services; and (c) separately itemize expenses for which reimbursement is sought
by date, type of expense and name of individual who incurred the
expense.  [***]. This Section shall control all matters related to Contractor
invoices and any conflicting or additional terms in a Contractor invoice shall
not be binding on Alticor.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
10

--------------------------------------------------------------------------------

 


TERM


                      The Schedule A shall be effective beginning October 15,
2010, and shall remain in effect until October 14, 2011.  Alticor reserves the
right to terminate this Agreement if the tasks and projects for which Contractor
has been engaged are completed prior to the effective termination date set forth
on this Schedule A.




Acknowledged and Agreed to by:
 

ALTICOR CORPORATE ENTERPRISES INC.       AMWAY INTERNATIONAL INC.              
                By:
/s/ Kim S. Mitchell 
    By:
/s/ Kim S. Mitchell 
  Name: 
Kim S. Mitchell
    Name: 
Kim S. Mitchell 
  Title:
Assistant Secretary
    Title:
Assistant Secretary
  Dated: April 15, 2011     Dated: April 15, 2011  

 
 
 

INTERLEUKIN GENETICS INC.                                     By:
/s/ Lewis H. Bender
     
 
  Name: 
Lewis H. Bender
     
 
  Title:
Chief Executive Officer
     
 
  Dated: April 15, 2011          

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
 
11

--------------------------------------------------------------------------------

 


SCHEDULE B


AGREEMENT REGARDING
CONFIDENTIALITY AND INTELLECTUAL PROPERTY




                      THIS AGREEMENT is made effective as of October 15, 2010 by
and among ALTICOR CORPORATE ENTERPRISES INC., a Delaware corporation with
offices at 7575 Fulton Street East, Ada, Michigan  49355 and AMWAY INTERNATIONAL
INC., a Delaware corporation, with offices located at 7575 Fulton Street East,
Ada, Michigan  49355 (collectively, “Alticor”), and INTERLEUKIN GENETICS, INC.,
a Delaware corporation with offices located at 135 Beaver Street, Waltham,
Massachusetts  02452 (“Contractor).




RECITALS


                      Contractor performs various services for, or vends
products to, Alticor and in the course of the provision of such services or
vending has been, or may be, given access to information (including information
conceived, originated or developed by Contractor for Alticor, and information
developed by third parties and licensed for use by, or otherwise disclosed to,
Alticor), regarding the business, trade practices, planning, policies, products
and technology of Alticor, from which Contractor may gain knowledge of Alticor's
research, development, manufacturing, purchasing, financing, accounting,
engineering, marketing, and selling, which Alticor considers to be confidential
information and trade secrets, [***] (“Business  Confidential
Information”).  Contractor may also have access to individually identifiable
confidential information that is subject to confidentiality obligations imposed
by state or federal law or by expectations of confidentiality of those who are
the subjects of such information (“Individual Confidential Information”), or to
health information that is subject to the Health Information Portability and
Accountability Act (“Protected Health Information”).  Business Confidential
Information, Individual Confidential Information, and Protected Health
Information will be referred to collectively as "Confidential Information."


                      Such Confidential Information has been developed through
substantial expenditures by Alticor of time, effort and money or acquired in the
course of Alticor’s operations.  The unauthorized use or disclosure of the
Confidential Information by Contractor could result in irreparable damage and
loss to Alticor.


                      As part of Contractor's services for, or as a vendor to,
Alticor, Contractor may be permitted to access or receive information contained
in one or more of Alticor's computer systems, requiring Contractor to be issued
an Alticor computer identification and access password, along with other
information pertaining to Alticor computer access techniques, such as dial-in
telephone numbers and procedures.


AGREEMENT


Alticor and Contractor (Contractor as defined in this Schedule means Contractor,
its employees, agents or subcontractors) agree as follows:


1.           To prevent unauthorized access to Alticor’s computer-based
information, Contractor hereby agrees to comply with the following Password
Security Policy while using Alticor computer systems in performance hereunder:


           NO USER SHALL EVER REVEAL HIS OR HER PASSWORD TO ANY PERSON, EVEN IF
THAT PERSON IS AN EMPLOYEE OF ALTICOR.  OTHER ALTICOR INFORMATION, INCLUDING BUT
NOT LIMITED TO DIAL-IN PHONE NUMBERS AND PROCEDURES, FOR ALTICOR COMPUTERS SHALL
BE SHARED ONLY WITH EMPLOYEES WHO HAVE A GENUINE NEED TO KNOW.  VIOLATION OF
THIS POLICY BY ANY NON-ALTICOR EMPLOYEE MAY BE CAUSE FOR TERMINATION OF THE
CONTRACT SERVICES AGREEMENT AND/OR MAY SUBJECT SUCH INDIVIDUAL OR THE COMPANY HE
OR SHE REPRESENTS, OR BOTH, TO LEGAL ACTION.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
12

--------------------------------------------------------------------------------

 
 
2.           Contractor shall cause each of its employees, agents or
subcontractors assigned to provide services to Alticor to sign this
Agreement.  Contractor may only share Individual Confidential Information and
Protected Health Information with agents or subcontractors as permitted under
Schedules D and E to the Contract Services Agreement.


3.           Contractor shall keep and hold in confidence all Confidential
Information, including without limitation, all records and documents of which he
or she may have knowledge, and all data obtained by Contractor from Alticor's
computer system, and unless required by his or her services for Alticor,
Contractor will not remove from Alticor's premises any record, information or
other document or data relating to any business of Alticor, or make any
unauthorized copy thereof or disclose such Confidential Information to any third
party.  All Confidential Information is recognized as property of Alticor, and
is not to be used for Contractor's own or another's benefit or communicated to
any unauthorized person, at any time, without the written consent of
Alticor.  Upon expiration or termination of the Contract Services Agreement to
which this is a Schedule, Contractor will return to Alticor all Confidential
Information in its possession and will not retain any copies thereof.


4.           Contractor shall make no copies of or alter any software located in
or installed on Alticor's computer system, unless Contractor is a vendor of the
particular software being copied or altered and is maintaining, enhancing, or
upgrading such software at Alticor's request.  In no event will Contractor
program any software purchased by Alticor in such a way that Contractor can
affect or stop the operation of such software, regardless of reason.


5.           If this Agreement is being executed by an employee, agent or
subcontractor of Contractor, the undersigned: (a) acknowledges the intellectual
property rights placed in Alticor under Section 9, Ownership, of the Contract
Services Agreement to which this is a Schedule, (b) acknowledges that the
undersigned has been provided a copy of the Contract Services Agreement and (c)
agrees to the vesting of such ownership in Alticor and other rights to Alticor
attendant thereto.


6.           If Contractor is required to access information contained in
Alticor's computer system, Alticor will issue to each of Contractor’s employees,
agents or subcontractors who need such access on behalf of Contractor, a
computer identification and access password, and information on the appropriate
techniques to gain access to Alticor's computer system.  From time to time,
Alticor may, but is not required to, furnish to Contractor a list of
Contractor's personnel who are permitted access to information in Alticor's
computer system pertaining to Contractor's business with Alticor.  Contractor
will not permit access to such information by any of its personnel except those
so listed.


7.           This Agreement (Schedule B) and the Contract Services Agreement
shall inure to the benefit of Alticor, its successors and assigns, and shall
remain a continuous obligation of Contractor even after termination as provided
by the Contract Services Agreement.  The terms of this Agreement (Schedule B)
are in addition to and not a modification or a limitation of the Contract
Services Agreement. The terms of this Agreement (Schedule B) are specifically
enforceable.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
13

--------------------------------------------------------------------------------

 
 
8.           Contractor has read and understands the password security policy,
as well as all of the terms and conditions set forth in this Agreement (Schedule
B), and agrees to comply with them and to limit its access to Alticor's computer
system to business usage only.


9.           This Agreement (Schedule B) may be executed in several
counterparts, each of which when so executed will be deemed to be an original
and such counterparts together will constitute one and the same instrument.


IN WITNESS WHEREOF, this Agreement has been entered into by the parties as
signified by the respective signatures of the duly authorized individuals below.
 

ALTICOR CORPORATE ENTERPRISES INC.       AMWAY INTERNATIONAL INC.              
                By:
/s/ Kim S. Mitchell 
    By:
/s/ Kim S. Mitchell 
  Name: 
Kim S. Mitchell
    Name: 
Kim S. Mitchell 
  Title:
Assistant Secretary
    Title:
Assistant Secretary
  Dated: April 15, 2011     Dated: April 15, 2011  

 
 
 

INTERLEUKIN GENETICS INC.                                       By:
/s/ Lewis H. Bender
     
 
  Name: 
Lewis H. Bender
     
 
  Title:
Chief Executive Officer
     
 
  Dated: April 15, 2011          

 
           ADDENDUM:  I have read and understand the terms of this Agreement and
agree to comply with them.
 
Signature:
[***]
 
Witness:
/s/ Stacy Riemsma
    Contractor’s employee, agent or subcontractor   Stacy Riemsma              
 
Dated: April 15, 2011
 

                                                                                                         

Printed or Typed Name:  [***]
Dated:  April 15, 2011
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
14

--------------------------------------------------------------------------------

 
 
SCHEDULE C
Responsibilities of Contractors, Consultants and Vendors Providing Services to
Alticor


Alticor has established corporate policies that provide for a safe work
environment, protect individual rights and well being, protect company property
and fulfill legal responsibilities.


As a provider of contract, consulting and/or other vendor services to Alticor,
Contractor and its employees, agents and subcontractors are expected by Alticor
to understand and comply with the policies stated below.  Questions should be
addressed with the appropriate Alticor contact person immediately.


[***]
 

ALTICOR CORPORATE ENTERPRISES INC.       AMWAY INTERNATIONAL INC.              
                By:
/s/ Kim S. Mitchell 
    By:
/s/ Kim S. Mitchell 
  Name: 
Kim S. Mitchell
    Name: 
Kim S. Mitchell 
  Title:
Assistant Secretary
    Title:
Assistant Secretary
  Dated: April 15, 2011     Dated: April 15, 2011  

 
 
 

INTERLEUKIN GENETICS INC.                                      By:
/s/ Lewis H. Bender
     
 
  Name: 
Lewis H. Bender
     
 
  Title:
Chief Executive Officer
     
 
  Dated: April 15, 2011          

 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
15

--------------------------------------------------------------------------------

 


SCHEDULE D
CONFIDENTIALITY AND PRIVACY ADDENDUM


This Confidentiality and Privacy Addendum (“Addendum”) is entered into effective
as of October 15, 2010 by and among ALTICOR CORPORATE ENTERPRISES INC., a
Delaware corporation with offices at 7575 Fulton Street East, Ada,
Michigan  49355 and AMWAY INTERNATIONAL INC., a Delaware corporation, with
offices located at 7575 Fulton Street East, Ada, Michigan  49355 (collectively,
“Alticor”), and INTERLEUKIN GENETICS, INC., a Delaware corporation with offices
located at 135 Beaver Street, Waltham, Massachusetts  02452 (“Contractor), and
amends the Contract Services Agreement (the “Agreement”) previously entered into
between Alticor and Contractor.


           In consideration for Contractor’s access to and/or use of
Individually Identifiable Confidential Information (“IICI”), Contractor and
Alticor agree as follows:


1. Definitions of Individually Identifiable Confidential Information
(“IICI”).  As used in this Addendum, IICI is information collected and/or
maintained by Alticor that identifies or describes, or may be used to identify
an individual, including, but not limited to, names, date and location of birth,
gender, account information, credit card numbers, driver’s license information,
salary history, personal check information, tax or financial information,
medical information, employment information, information governed by Federal and
State privacy laws and regulations, information that individuals reasonably
expect to be kept confidential, and any other individually identifiable
information deemed confidential by Alticor.
 
2. Obligations and Activities of Contractor.
 
2.1.            Contractor and its directors, officers, employees, contractors
and agents shall not use or further disclose IICI other than as permitted or
required by this Addendum, as authorized in writing by an authorized
representative of Alticor or as required by law.
 
2.2.            Contractor shall use appropriate safeguards to prevent
unauthorized use or disclosure of the IICI and shall report to Alticor any
unauthorized use or disclosure of IICI.
 
2.3.            To the extent that Contractor creates, receives, maintains or
transmits electronic IICI, Contractor hereby represents and warrants that it
will:
 
2.3.1.  Implement administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of the electronic IICI that Contractor creates, receives, maintains
or transmits on behalf of Alticor;
 
2.3.2. Ensure that any agent, including a subcontractor, to whom Contractor
provides electronic IICI implements reasonable and appropriate safeguards to
protect the IICI; and
 
2.3.3. Report to Alticor any security incident involving IICI of which
Contractor becomes aware.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
16

--------------------------------------------------------------------------------

 
 
2.4.            Contractor shall mitigate, to the extent practicable, any harm
arising out of any unauthorized use or disclosure of IICI.  In the event of an
unauthorized disclosure or a security incident, if Alticor reasonably concludes
that individuals must be provided notification of such event, Contractor will
provide such notification at its own expense in a form and manner acceptable to
Alticor.
 
2.5.            Contractor shall ensure that any agent, including a
subcontractor, who may have access to IICI agrees in writing to the same
restrictions and conditions that apply to Contractor with respect to such
information.
 
2.6.            At the request of Alticor, Contractor shall make available to
Alticor its internal practices, books, and records relating to the use and
disclosure of IICI received from Alticor, or created or received on behalf of
Alticor, in a time and manner designated by Alticor.
 
2.7.            In the event Contractor receives a subpoena, court or
administrative order or other discovery request or mandate for release of IICI,
Alticor shall have the right to control Contractor's response to such
request.  Contractor shall notify Alticor of the request as soon as reasonably
practicable, but in any event within two (2) business days of receipt of such
request.
 
3. Restrictions on Use; Non Disclosure.  Except as otherwise expressly permitted
in writing by an authorized representative of Alticor, Contractor shall not
access or use IICI unless necessary to perform functions, activities, or
services for, or on behalf of, Alticor except as necessary to perform the
services set forth in Schedule A of the Contract Services
Agreement.   Contractor will not disclose, reveal or otherwise provide access to
IICI to any person or entity other than its employees without express written
permission by an authorized representative of Alticor.
 
4. Term and Termination.
 
4.1.            Term.  This Addendum shall be effective as of the date it is
executed, and shall terminate when all of the IICI provided by Alticor to
Contractor, or created or received by Contractor on behalf of Alticor, is
destroyed or returned to Alticor, or, if it is infeasible to return or destroy
IICI, protections are extended to such information, in accordance with the
termination provisions in this Section.
 
4.2.            Termination for Breach.  Upon Alticor’s knowledge of a material
breach of the terms of this Addendum by Contractor, Alticor shall either:
 
4.2.1. Provide an opportunity for Contractor to cure the breach or end the
violation and terminate the Agreement and this Addendum if Contractor does not
cure the breach or end the violation within the time specified by Alticor;
 
4.2.2. Immediately terminate the Agreement and this Addendum if Contractor has
breached a material term of this Addendum and cure is not possible; or
 
4.2.3. If neither termination nor cure is feasible, report the violation to the
appropriate government agency.
 
4.3.            Other Conditions Allowing for Immediate
Termination.  Notwithstanding anything to the contrary in the Agreement or this
Addendum, Alticor may terminate the Agreement and this Addendum immediately upon
written notice to Contractor, without any term of notice and/or judicial
intervention being required, and without liability for such termination, in the
event that:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
17

--------------------------------------------------------------------------------

 
 
4.3.1. Contractor receives (i) a Criminal Conviction, (ii) is excluded, barred
or otherwise ineligible to participate in any government health care program,
(iii) is named as a defendant in a criminal proceeding for a violation of any
information privacy and protection law; or (iv) is found to have or stipulates
that it has violated any privacy, security or confidentiality protection
requirements under any applicable information privacy and protection law in any
administrative or civil proceeding in which Contractor has been joined.;
 
4.3.2. A trustee or receiver is appointed for any or all property of Contractor;
 
4.3.3. Contractor becomes insolvent or unable to pay debts as they mature, or
ceases to so pay, or makes an assignment for benefit of creditors;
 
4.3.4. Bankruptcy or insolvency proceedings under bankruptcy or insolvency code
or similar law, whether voluntary or involuntary, are properly commenced by or
against Contractor;
 
4.3.5. Contractor is dissolved or liquidated.
 
4.4.            Effect of Termination.
 
4.4.1. Except as provided in Section 4.4.2 of this section, upon termination of
the Agreement or this Addendum, for any reason, Contractor shall return or
destroy all IICI received from Confidential, or created or received by
Contractor on behalf of Alticor.  This provision shall apply to Confidential
Health Information that is in the possession of subcontractors or agents of
Contractor.  Contractor shall retain no copies of the IICI.
 
4.4.2. In the event that return or destruction of the IICI is not feasible,
Contractor shall extend the protections of this Addendum to the IICI and limit
further uses and disclosures to those purposes that make the return or
destruction infeasible, for so long as Contractor maintains such IICI.
 
5. Miscellaneous.
 
5.1.            Amendment.  No provision of this Addendum may be modified except
by a written document signed by a duly authorized representative of the
parties.  The parties agree to amend either the Agreement or this Addendum, as
appropriate, to conform with any new or revised legislation, rules and
regulations to which Alticor is subject now or in the future.  If within ninety
(90) days of either party first providing written notice to the other of the
need to amend the Agreement or Addendum , the parties, acting in good faith, are
i) unable to mutually agree upon and make amendments or alterations to the
Agreement or Addendum to meet the requirements in question, or ii)
alternatively, the parties determine in good faith that amendments or
alterations to the requirements are not feasible, then either party may
terminate the Agreement upon thirty (30) days written notice.
 
5.2.            Assignment.  No party may assign or transfer any or all of its
rights and/or obligations under this Addendum or any part of it, nor any benefit
or interest in or under it, to any third party without the prior written consent
of the other party, which shall not be reasonably withheld.
 
5.3.            Survival.  The respective rights and obligations of Contractor
under Section 4.4 of this Addendum shall survive the termination of this
Addendum.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
18

--------------------------------------------------------------------------------

 
 
5.4.            Interpretation. If there is an inconsistency between the
language in the Agreement and this Addendum, the language in this Addendum shall
control.
 
5.5.            Breach of Contract.  In addition to any other rights Alticor may
have in the Agreement, this Addendum, or by operation of law or in equity,
Alticor may i) terminate the Agreement if Alticor determines that Contractor has
violated a material term of this Addendum, and ii) at its option, cure or end
any such violation.  Alticor's cure of a breach of this Addendum shall not be
construed as a waiver of any other rights Alticor has in the Agreement, this
Addendum or by operation of law or in equity.
 
5.6.            Indemnification.  Contractor shall indemnify Alticor for any and
all claims, inquiries, costs or damages, including but not limited to any
monetary penalties, that Alticor incurs arising from a violation by Contractor
of its obligations hereunder.
 
5.7.            Third Party Rights.  The terms of this Addendum are not
intended, nor should they be construed, to grant any rights to any parties other
than Contractor and Alticor.
 
5.8.            Electronic Data Security.  To the extent that Contractor
creates, receives, maintains or transmits electronic IICI, Contractor hereby
represents and warrants that it will:
 
5.8.1.  Implement administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of the electronic IICI that Contractor creates, receives, maintains
or transmits on behalf of Alticor;
 
5.8.2. Ensure that any agent, including a subcontractor, to whom Contractor
provides electronic IICI implements reasonable and appropriate safeguards to
protect the IICI; and
 
5.8.3. Report to Alticor any security incident involving IICI of which
Contractor becomes aware.
 
5.9.            Minimum Necessary.  Contractor hereby represents and warrants
that, for all IICI that Contractor accesses or requests from Alticor for the
purposes of providing services under the Agreement, it shall access or request
only that amount of information that is minimally necessary to perform such
services.  In addition, for all uses and disclosures of IICI by Contractor,
Contractor represents and warrants that it shall institute and implement
policies and practices to limit such uses and disclosures to that which is
minimally necessary to perform its services under the Agreement.
 
5.10.           Injunctive Relief.  Contractor acknowledges and stipulates that
its unauthorized use or disclosure of IICI while performing services pursuant to
the Agreement or this Addendum would cause irreparable harm to Alticor, and in
such event, Alticor shall be entitled, if it so elects, to institute and
prosecute proceedings in any court of competent jurisdiction, either in law or
in equity, to obtain damages and injunctive relief, together with the right to
recover from Contractor costs, including reasonable attorneys' fees, for any
such breach of the terms and conditions of the Agreement or this Addendum.
 
5.11.          Notice.  All notices required under this Addendum shall be in
writing and shall be deemed to have been given on the next day by fax or other
electronic means or upon personal delivery, or in ten (10) days upon delivery in
the mail, first class, with postage prepaid.  Notices shall be sent to the
addressees indicated below unless written notification of change of address
shall have been given.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
19

--------------------------------------------------------------------------------

 
 
5.12           Owner of IICI.  Under no circumstances shall Contractor be deemed
in any respect to be the owner of any IICI used or disclosed by or to Contractor
pursuant to the terms of the Agreement or this Addendum.
 
5.13           Notice.  All notices required under this Addendum shall be in
writing and shall be deemed to have been given on the next day by fax,
electronic mail, or other electronic means or upon personal delivery, or in ten
(10) days upon delivery in the mail, first class, with postage prepaid.  Notices
shall be sent to the addressees indicated below unless written notification of
change of address shall have been given.
 
If to Alticor:
If to Contractor:
   
Amway International Inc.
Interleukin Genetics Inc.
Attention:  [***]
Attention:  Lewis Bender
With copy to:  General Counsel
135 Beaver Street
7575 Fulton Street East
Waltham, Massachusetts  02452
Ada, Michigan  49355
     
Tel: [***]
Tel:  (781) 298-0700
Fax: [***]
Fax:  (781) 298-0720
E-mail: [***]
E-mail:  lbender@ilgenetics.com

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
day and year first written above.
 

ALTICOR CORPORATE ENTERPRISES INC.       AMWAY INTERNATIONAL INC.              
                By:
/s/ Kim S. Mitchell 
    By:
/s/ Kim S. Mitchell 
  Name: 
Kim S. Mitchell
    Name: 
Kim S. Mitchell 
  Title:
Assistant Secretary
    Title:
Assistant Secretary
  Dated: April 15, 2011     Dated: April 15, 2011  

 
 
 

INTERLEUKIN GENETICS INC.                                      By:
/s/ Lewis H. Bender
     
 
  Name: 
Lewis H. Bender
     
 
  Title:
Chief Executive Officer
     
 
  Dated: April 15, 2011          

 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
21

--------------------------------------------------------------------------------

 